RESOLUCIÓN
La Hon. Aida Ileana Oquendo Graulau finaliza sus fun-ciones como Secretaria del Tribunal Supremo el 29 de fe-brero de 2016, tras ocupar el cargo por más de una década. En atención a su destacada labor, deseamos expresarle nuestro más sincero agradecimiento por su servicio a este Tribunal.
*628La jueza Oquendo Graulau comenzó su carrera en el servicio público como Asesora Auxiliar en el Área de Plani-ficación y Reglamentación de la Oficina del Gobernador de Puerto Rico. Luego ocupó el cargo de Procuradora General Auxiliar en el Departamento de Justicia. Posteriormente fue nombrada Directora Ejecutiva del Tribunal de Apela-ciones y ocupó el cargo de Secretaria de ese foro hasta finales de 2004, cuando fue designada Secretaria del Tribunal Supremo.
Desde ese entonces hasta el presente, la jueza Oquendo Graulau ha trabajado arduamente en el desempeño de sus funciones y se ha caracterizado por su laboriosidad y dis-posición a trabajar cordialmente con todos los Jueces y las Juezas, así como con el personal del Tribunal. Bajo su su-pervisión se implantó el proyecto del Registro Único de Abogados y Abogadas de Puerto Rico (RUA), el cual puso a la disposición del público en general el Directorio de Abo-gados y Abogadas admitidos a la práctica de la profesión en Puerto Rico a través del portal electrónico de la Rama Judicial.
En el 2014, el Gobernador la nominó al cargo de Jueza Superior del Tribunal de Primera Instancia, puesto para el cual el Senado brindó su consejo y consentimiento ese mismo año. Debido a su trayectoria y compromiso con este Foro, la renominamos como Secretaria del Tribunal Supremo a mediados de 2014.
No obstante, en estos momentos la jueza Oquendo Graulau nos ha informado que desea emprender nuevos retos e iniciar su carrera judicial. Así, a partir del 1 de marzo de 2016, quedará sin efecto su relevo de funciones judiciales y esta comenzará a desempeñarse como Jueza Superior del Tribunal de Primera Instancia.
El Tribunal agradece su dedicación y le desea éxito en su nueva encomienda en la Rama Judicial, ahora desde el estrado. Estamos convencidos de que su desempeño en el Tribunal de Primera Instancia se caracterizará, al igual *629que sus pasados veintinueve años en el servicio público, por su compromiso con la justicia y la excelencia.

Publíquese inmediatamente.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo. La Juez Asociada Señora Rodríguez Ro-dríguez estuvo conforme con la Resolución que precede y desea expresar, además, que conoce personalmente la ca-pacidad, integridad, lealtad y honradez de la Hon. Aida I. Oquendo Graulau desde hace más de treinta años. Agra-dece, también, que ésta continúe laborando para el País desde el Tribunal de Primera Instancia. Ello es un elo-cuente testimonio del compromiso insoslayable de la juez Oquendo Graulau para con la justicia y el Pueblo de Puerto Rico. Expresó la Jueza Asociada, además, que está de más decir que, durante los años dedicados a este Foro, la labor de la juez Oquendo se destacó por su excelencia, responsa-bilidad, diligencia y eficacia. A título personal, la Jueza Asociada Señora Rodríguez Rodríguez extendió su más profundo agradecimiento, admiración y mejores deseos en su nueva etapa profesional.
(.Fdo.) Sonnya Isabel Ramos Zeno

Subsecretaría del Tribunal Supremo